Theaprin Pharms., Inc. v Conway (2016 NY Slip Op 02349)





Theaprin Pharms., Inc. v Conway


2016 NY Slip Op 02349


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

THOMAS A. DICKERSON, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-02963
 (Index No. 601040/13)

[*1]Theaprin Pharmaceuticals, Inc., etc., et al., appellants,
vJoseph D. Conway, et al., respondents, et al., defendants.


Simon Taylor, New York, NY, for appellants.
Doar Rieck Kaley & Mack, New York, NY (John F. Kaley of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract and fraud, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Driscoll, J.), entered January 24, 2014, as granted the motion of the defendants Joseph D. Conway and Joseph D. Conway Certified Public Accountant and the separate motion of the defendants Michael Conway and Diana Conway to dismiss the complaint pursuant to CPLR 3211(a).
ORDERED that the order is affirmed insofar as appealed from, with costs.
The allegations contained in the complaint in this action are substantially the same as those in the complaint in Theaprin Pharmaceuticals, Inc. v Conway (_____ AD3d _____ [Appellate Division Docket No. 2014-02247], decided herewith), and, for substantially the same reasons, the Supreme Court properly granted the defendants' motions to dismiss the complaint pursuant to CPLR 3211(a).
DICKERSON, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court